Citation Nr: 1435837	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to VA inpatient medical treatment during the period November 5, 2009, to March 12, 2010.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In his substantive appeal the Veteran requested a hearing before the Board either by videoconference from the RO or before a Member of the Board at the RO ("Travel Board" hearing).  A videoconference hearing was duly scheduled in February 2013, but prior to that hearing the Veteran submitted a timely request through his representative that his hearing request be withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In April 2014 the Board remanded the file to the RO for further development action, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In response to the Board's remand, the RO obtained the Veteran's VA treatment record and associated those records with the Veteran's paperless file in Virtual VA.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  


FINDINGS OF FACT

1.  The Veteran had surgical repair of a duodenal ulcer that was performed by VA on November 5, 2009, with post-surgical complications that resulted in inpatient treatment until March 12, 2010.

2.  As a result of the treatment, the Veteran has not had additional disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing such treatment or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to VA medical treatment during the period November 5, 2009, to March 12, 2010, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran in this case was notified of the elements required to establish entitlement to compensation under 38 U.S.C.A. § 1151 by a letter in August 2010, and he had ample opportunity to respond prior to issuance of the January 2011 rating decision on appeal.  Thus, VA's duty to notify has been met.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records are associated with the claims file, as are post-service treatment records from those VA and private medical providers the Veteran has identified as having records potentially relevant to adjudication of the issue on appeal.  Potentially relevant VA treatment records were obtained by the RO pursuant to the Board's remands.

The Board has considered whether quality assurance records from the Veterans Health Administration (VHA) may be available that are relevant to the claim for compensation under 38 U.S.C.A. § 1151.  See VAOPGCPREC 1-2011(April 19, 2011) (holding that the duty to assist requires the AOJ or the Board to request quality assurance records from VHA and, if VHA denies access, to appeal such denial to the VA Office of General Counsel); see also Hood v. Shinseki, 23 Vet. App. (2009).  However, it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  As the medical treatment in question was performed in November 2009, any associated quality assurance records would have been routinely destroyed in 2012-2013.  It is thus not likely that remand for Quality Assurance records will result in retrieval of any documents helpful to the Veteran, so remand for such records is not called for in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

Resolution of the issue on appeal turns on retrospective review of medical treatment provided by VA in 2009-2010, so VA examination is not required at this point.  The RO has obtained medical opinions from two different VA physicians addressing the essential question of whether VA was at fault in the treatment provided, and the Veteran has submitted private medical opinion on that question.  The RO has obtained treatment records relevant to the issue on appeal; i.e., the surgical and post-surgical records relating to the VA treatment the Veteran asserts was performed negligently.  The Veteran does not assert that there are any existing records that should be obtained before the Board adjudicates the issue on appeal.  Thus, VA's duty to assist has also been met.
  
As noted in the introduction, the Veteran was scheduled to testify before the Board at his request, but he withdrew his request for hearing.  
  
Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Applicable Laws and Regulations

A veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence

In his present claim, received in May 2010, the Veteran asserted that VA medical treatment has caused residuals of bruising as a side effect of medications, [in]ability to walk unaided "and many others."  

As documented in a Report of Contact, the RO called the Veteran in August 2010 to clarify his ongoing claim.  The Veteran's spouse stated the Veteran had VA emergency surgery in November 2009 for perforated ulcer; for the first 3-4 days after surgery the Veteran did well but he then had a nose tube readjusted, which caused another perforation of the ulcer, this time inoperable.  Due to his extensive hospitalization the Veteran was now taking Coumadin, which caused easy bruising.  Also, the Veteran's weight had dropped to 114 pounds and his health was compromised by his extended hospitalization.  She was otherwise unable to provide details regarding additional disabilities resulting from the second perforated ulcer.

VA treatment records pertaining to the dates of service in question show the Veteran presented to the emergency room of Providence VA Medical Center (VAMC) on November 4, 2009, complaining of abdominal discomfort followed by diarrhea and severe pain.  He was found to have an elevated white count and was admitted for exploratory laparotomy and repair of perforated duodenal ulcer, which was performed on November 5.  The ulcer was repaired with a Graham patch; gross intraparitoneal contamination was found and postoperative antibiotics were continued; the Veteran was then transferred to the Intensive Care Unit (ICU) postoperatively.  Subsequently, a nasogastric tube was found to be coursing through the area of the original Graham patch repair and into the retroperitoneum, which resulted in an abscess in the abdomen.  The Veteran was fed through a nasogastric tube for approximately three months; he was also treated for bouts of sepsis.  Over time, the Veteran was returned to normal food and the abscess healed.  During his inpatient treatment the Veteran was found to have a Troponin leak and was also found to have bilateral pulmonary emboli.  By the time of his discharge the Veteran was toileting normally; he had very little pain, and what pain he had was very adequately controlled with oral medication.  He was discharged home on March 12, 2010.  Medications on discharge included an increased dosage of the beta-blocker that he had been on prior to the admission.

Treatment records associated with the Veteran's file in Virtual VA show that on March 30, 2010, the Veteran had follow-up treatment after his surgery.  The Veteran was doing well at home and his weight was up to 123 pounds; his color was good and he was ambulating with a cane.   He had no abdominal pain but complained of occasional reflux.  The abdominal incision was healing well and the abdomen was non-tender.  The clinical impression was that the Veteran was doing well postoperatively but needed to have his appetite built up; however, the Veteran declined an appetite stimulant.

Of record are multiple informed consent documents from 2009 that pertain to the multiple invasive procedures throughout his hospitalization.  The informed consent documents list the procedures, contain the possible complications, indicate that the procedures and risk were discussed with the Veteran by a medical professional and include the Veteran's signature.

The file contains a Report of Medical Review prepared by Dr. Jonathan Lovins in October 2010.  Dr. Lovins stated that, based on his review of the treatment records pertaining to the Veteran's treatment during the period November 4, 2009, to March 12, 2010, the Veteran sustained injuries and disability related to treatment from his physicians that was inconsistent with the appropriate standard of care.  Dr. Lovins cited seven specific errors of omission or commission that he felt had been made during surgery (nasogastric tube too long and incorrectly placed) and after surgery (failure to perform corrective surgery after the re-perforation; failure to identify anemia; apparent failure to administer aspirin; apparent failure to provide DVT prophylaxis; apparent failure to provide standing dose of beta-blocker; and, failure to discharge with a proton pump inhibitor).  Dr. Lovins stated in conclusion that a hospitalization that should have lasted a week at most turned into an ordeal of several months with the complications of iatrogenic perforation of the duodenum, disseminated and recurrent peritonitis, critical anemia, myocardial infarction, pulmonary embolism and congestive heart failure.  The errors of the surgical team led to the prolonged hospitalization and complications, and given the Veteran's advanced age the prolonged hospitalization and complications likely led to disability including deconditioning that can be permanent if not fully rehabilitated.  The prognosis would be poor if the Veteran has any permanent myocardial damage or if he is not fully rehabilitated.  In addition, the Veteran requires as least 6 months of anticoagulation with Coumadin for the pulmonary embolism, which can cause complications of bleeding.  In Dr. Lovins' professional opinion, the surgeons involved in the Veteran's care deviated from the standard of care and caused or contributed to the Veteran's adverse conditions.

In December 2010, the file was reviewed by Dr. BR, a staff general surgeon at the Providence VAMC.  Dr. BR reviewed the Veteran's course of surgery and post-surgical care and found no errors in the treatment provided.  Dr. BR stated that a leak after omental patch repair is a well-known complication of surgery; risk factors include advanced age and extensive peritoneal soilage, as demonstrated in this case.  The Veteran's leak demonstrably pre-dated the misplaced nasogastric tube and was thus not caused by the tube.  Dr. BR stated that the Veteran's complicated post-operative course did put the Veteran at risk for additional complications, including his pulmonary embolus; however, review of the chart showed that appropriate measures were taken from the start of the Veteran's hospitalization.  Accordingly, Dr. BR did not find the pulmonary embolus to be the result of any carelessness or negligence on the part of VA personnel.  Also, the Veteran's weight was 114 pounds three days after admission (November 7, 2009), so it is unlikely that his drop in weight was due to complications of surgery.  Dr. BR also stated that the pulmonary embolus could not have been reasonably foreseen by a reasonable provider and that timeliness of diagnosis did not play a part in this case.

In September 2012, Dr. Lovins submitted a letter responding to the opinion of Dr. BR cited above.  Dr. Lovins stated that he maintained his original opinion that standards of care were not followed by the physicians who cared for the Veteran and that these deficiencies led to an unnecessarily prolonged hospital course as well as complications including post-operative anemia, myocardial infarction, congestive heart failure, pulmonary embolus and nosocomial pneumonia.  Although Dr. BR had stated that non-operative management was appropriate, the chart does not document what decision-making was performed at the time; Dr. Lovins thus continued his belief that the second perforation should have been corrected surgically.  Also, Dr. BR had not explained why the Veteran was not transfused during the period November 22-December 15, and why no blood counts were drawn during the period December 15-January 7; failure to do so would have resulted in earlier detection of the anemia that undoubtedly caused the Veteran's cardiac ischemia and infarction.  Anemia, myocardial infarction and congestive heart failure are all known to worsen disability and prolong hospital stay, and therefore increased the Veteran's likelihood of suffering a pulmonary embolism. In summary, Dr. Lovins stated that the Veteran suffered several very significant complications of surgery which were preventable had standard of care been followed.  Dr. BR had not explained why repeated surgery was not considered, and Dr. BR did not address that led to undiagnosed anemia and preventable myocardial infarction and congestive heart failure, all of which very likely contributed to nosocomial pneumonia and pulmonary embolism due to prolonged hospital stay and disability.

The file was reviewed in December 2013 by Dr. DP, a surgeon at the Providence VAMC.  Dr. DP stated the Veteran was provided prompt and appropriate treatment for his perforated duodenal ulcer.  According to the progress notes, the Veteran received appropriate DVT and PE prophylaxis throughout his entire treatment.  The Veteran was identified as having a pulmonary embolism on March 3, 2010, and was promptly started on anticoagulation therapy, which continued on an outpatient basis for 3-6 months, which is the appropriate period under the standard of care.  Unfortunately, the Veteran has not since followed up with either general surgery or with the anticoagulation clinic; it is possible that the Veteran's reported easy bruising may be the result of ongoing anticoagulation therapy but review of the chart does not show the Veteran to need continued anticoagulation treatment at this point.  In regard to weight loss, the Veteran's weight is documented in his VA records to have been 135 pounds in June 2009 and 114 pounds on November 7, early in his hospitalization; it is unlikely the Veteran lost 21 pounds during his first 3 days of hospitalization and more likely that he had been losing weight prior to the admission in question.         

Analysis

Compensation under 38 U.S.C.A. § 1151 essentially has three elements: first, that the claimant had VA medical treatment; second, that the claimant has an additional disability subsequent to such treatment; and, third, that the additional disability is due to negligence or other fault on the part of VA.

Dr. Lovins and VA physician BR have articulated conflicting opinion in regard to the question of fault on the part of VA.  However, that question is not reached unless there is a demonstrated additional disability subsequent to the VA treatment.
  
Turning to the question of additional disability, there is also differing medical opinion on this element.  Dr. Lovins has asserted the Veteran has residual disability, while Dr. DP essentially finds no additional disability (Dr. BR did not address that question in her report).  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

Application of the criteria of Nieves-Rodriguez to the conflicting medical opinions shows that of Dr. DP, the VA physician, to be more probative on the question of residual disability.  Neither Dr. DP nor Dr. Lovins physically examined the Veteran, so both opinions are predicated on review of records.  Dr. Lovins reviewed the VA treatment records from November 2009 to March 2010 and he also reviewed the opinion of Dr. BR; in contrast, Dr. DP reviewed the Veteran's entire VA treatment record, and he cited to treatment in August 2010 in regard to the question of continued anticoagulation treatment.  Thus, Dr. DP had the better factual predicate, and his opinion is more probative than that of Dr. Lovins in regard to residual additional disability.

In that regard, Dr. Lovins has essentially asserted that VA fault caused the Veteran to suffer post-operative anemia, myocardial infarction, congestive heart failure, pulmonary embolus and nosocomial pneumonia, which in turn caused him to have an unnecessarily prolonged inpatient stay after surgery.  However, Dr. Lovins has not pointed to any evidence that these problems persisted after the Veteran's discharge home in March 2010, and review of the VA outpatient treatment records since the Veteran's discharge home shows that the conditions cited by Dr. Lovins apparently resolved during inpatient treatment without residuals.  

Dr. Lovins also stated the Veteran's prognosis would be poor if the Veteran has any permanent myocardial damage or if he is not fully rehabilitated.  In regard to permanent myocardial damage, treatment records associated with Virtual VA indicate that the Veteran had a prior medical history of coronary artery disease (CAD), hypertension and hyperlipidemia (also anemia), and in fact Dr. Lovins cited the Veteran's history of CAD in his assertion that VA providers should have had the Veteran on an aspirin regimen throughout his inpatient treatment.  There is no indication that the Veteran's preexisting CAD was worsened as a result of his surgery and consequent inpatient treatment, and a nursing discharge note on March 12 specifically records that the Veteran was discharged home with no cardiac complaints.  Thus, the condition postulated by Dr. Lovins (permanent myocardial damage) is not shown.

In regard to "full rehabilitation" (which Dr. Lovins also characterized as "deconditioning" consequent to extended inpatient treatment), the Veteran had a VA physical therapy assessment on March 12, 2010, prior to his discharge from inpatient care to outpatient treatment; the note shows the Veteran to have been ambulatory (with cane) and capable of continuing physical therapy (PT) in a home environment.  The nursing discharge note in relevant part records "mobility impaired, physical-resolved PT to continue at home."  Thereafter a VA treatment note dated on March 23 (ten days after discharge home) shows the Veteran had no trouble with stairs and was independent in all activities of daily living (ADLs).  Thus, the record does not show post-operative deconditioning to any significant degree.  

The nursing discharge note on March 12 cited above lists only three nursing diagnoses: (1) alteration in comfort relating to surgery-resolved; (2) potential for infection relating to surgery and drain-continue treatment per discharge instructions but currently resolved with no further interventions; and, (3) potential injury related to MFSS [acronym not defined] greater than 25-continue treatment per discharge instructions but currently resolved and Veteran free from injury with no further interventions.  Thus, there is no indication in discharge notes that the Veteran was discharged home with any clinically significant residuals of his inpatient treatment.

Not addressed in the opinion of Dr. Lovins, but cited by the Veteran, were complaints of bruising (due to Coumadin) and weight loss, although these complaints were addressed by Dr. DP.  VA records since discharge from inpatient treatment show no complaint of bruising, and in any event the Veteran's Coumadin regimen (and any associated bruising) would have terminated within 6 weeks of discharge, per the note by Dr. DP.  In regard to weight loss, VA records show that by March 30 the Veteran's weight was up to 123 pounds, a gain of 9 pounds since his admission in November 2009 and within 12 pounds of his weight in June 2009; this supports Dr. DP's conclusion that weight loss is not associated with his VA treatment.     

Based on the evidence and analysis above the Board finds the Veteran is not shown to have an additional disability after VA treatment in November 2009 to March 2010.  Accordingly, the question of whether VA was negligent or otherwise at fault in providing such treatment is moot (including whether there was an event not reasonably foreseeable or non-substantial compliance with informed consent procedures); absent evidence of additional disability the criteria for compensation under 38 U.S.C.A. § 1151 are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to VA inpatient medical treatment during the period November 5, 2009, to March 12, 2010, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


